       Case 3:20-cv-03845-EMC Document 120 Filed 09/07/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA,
10                                  SAN FRANCISCO DIVISION
11

12   Google LLC,                                 Case No. 20-cv-03845-EMC
13                  Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                 SONOS, INC.’S ADMINISTRATIVE
14          v.                                   MOTION TO FILE UNDER SEAL RE
                                                 SONOS, INC.’S MOTION FOR LEAVE
15   Sonos, Inc.,                                TO AMEND CONTENTIONS
16                  Defendant.
17

18

19
20

21

22

23

24

25

26

27

28                                                         [PROPOSED] ORDER GRANTING SONOS’S
                                                               ADMINISTRATIVE MOTION TO SEAL
                                                                            20-CV-03845-EMC
       Case 3:20-cv-03845-EMC Document 120 Filed 09/07/21 Page 2 of 3



 1             Pursuant to Civil Local Rules 7-11 and 79-5, Defendant Sonos, Inc. (“Sonos”) has filed an

 2   administrative motion to file under seal materials in support of Sonos’s Motion for Leave to

 3   Amend Invalidity Contentions. Having reviewed the parties’ submissions, and good cause having

 4   been shown, the Court GRANTS Sonos’s motion. The following materials may be filed under

 5   seal:

 6
                                         Portion to be       Proposed Basis for
 7                 Document                                                         Court’s Decision
                                            sealed                Sealing
 8           Exhibit 1 to the         Entire document.      Contains Sonos
             Declaration of Alyssa                          Highly Confidential—
 9           Caridis in support of                          Source Code
             Sonos Inc.’s Motion                            information and Sonos
10           for Leave to Amend                             Highly Confidential—
             Invalidity Contentions                         Attorneys’ Eyes Only
11           (“Caridis Decl.”)                              information
             Exhibit 3 to the         Entire document.      Contains Sonos
12           Caridis Decl.                                  Highly Confidential—
                                                            Source Code
13                                                          information and Sonos
                                                            Highly Confidential—
14                                                          Attorneys’ Eyes Only
                                                            information
15           Exhibit 6 to the         Entire document.      Contains Sonos
             Caridis Decl.                                  Highly Confidential—
16                                                          Source Code
                                                            information and Sonos
17                                                          Highly Confidential—
                                                            Attorneys’ Eyes Only
18                                                          information
             Exhibit 7 to the         Portions of page 2.   Contains Sonos
19           Caridis Decl.                                  Highly Confidential—
                                                            Source Code
20                                                          information
             Exhibit 8 to the         Portions of page 1.   Contains Sonos
21           Caridis Decl.                                  Highly Confidential—
                                                            Source Code
22                                                          information
             Exhibit 9 to the         Entire document.      Contains Sonos
23           Caridis Decl.                                  Highly Confidential—
                                                            Source Code
24                                                          information and Sonos
                                                            Highly Confidential—
25                                                          Attorneys’ Eyes Only
                                                            information
26

27

28
                                                                       [PROPOSED] ORDER GRANTING SONOS’S
                                                      1                    ADMINISTRATIVE MOTION TO SEAL
                                                                                        20-CV-03845-EMC
      Case 3:20-cv-03845-EMC Document 120 Filed 09/07/21 Page 3 of 3



 1
                                   Portion to be    Proposed Basis for
               Document                                                    Court’s Decision
 2                                    sealed             Sealing
         Exhibit 11 to the     Entire document.    Contains Sonos
 3       Caridis Decl.                             Highly Confidential—
                                                   Source Code
 4                                                 information and Sonos
                                                   Highly Confidential—
 5                                                 Attorneys’ Eyes Only
                                                   information
 6

 7
             September 7
     Dated: ______________, 2021
 8
                                                          THOMAS S. HIXSON
 9                                                       United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              [PROPOSED] ORDER GRANTING SONOS’S
                                               2                  ADMINISTRATIVE MOTION TO SEAL
                                                                               20-CV-03845-EMC
